Citation Nr: 1004566	
Decision Date: 01/29/10    Archive Date: 02/16/10

DOCKET NO.  05-41 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, 
Texas


THE ISSUES

1. Entitlement to service connection for bilateral knee 
disability.

2.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Punia, Law Clerk





INTRODUCTION

The Veteran had active service from July 1977 to July 1981 
and from March 1982 until March 1985.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a March 2005 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Waco, Texas.

Initially, the Veteran also perfected an appeal on the issue 
of entitlement to service connection for tinnitus.  However, 
in a July 2009 rating decision, the Veteran was granted 
service connection for tinnitus with an evaluation of 10 
percent.  Accordingly, that claim is no longer in appellate 
status.  However, in an August 2009 statement in support of 
claim, the Veteran raised a claim of entitlement to an 
earlier effective date for tinnitus.  This issue has not yet 
been adjudicated.  Thus, it is referred to the RO for 
appropriate action. 


FINDINGS OF FACT

1.  The Veteran sustained injuries to both knees during 
active service, but there is no demonstration that any 
residual chronic disability resulted from such injuries; 
rather the evidence demonstrates treatment for acute and 
transitory conditions that resolved prior to separation and 
have not been causally related to any current bilateral knee 
disability by competent medical evidence.

2.  The Veteran was exposed to noise during active service.

3.  The evidence is at least in equipoise as to whether the 
currently diagnosed right ear hearing loss is causally 
related to active service.  

4.  The competent evidence does not demonstrate impaired 
hearing for VA purposes with respect to the left ear.



CONCLUSIONS OF LAW

1.  A bilateral knee disability was not incurred in or 
aggravated by active service. 38 U.S.C.A. §§ 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2009).

2.  Right ear hearing loss was incurred in active service. 
38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5103(a), 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 
(2009).

3.  Left ear hearing loss was not incurred in or aggravated 
by active service, nor may presumed to have been so 
incurred. 38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5103(a), 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  DUTY TO NOTIFY AND ASSIST

As provided for by the Veterans Claims Assistance Act of 
2000 (VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2009).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to 
all elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  Where complete notice is not timely 
accomplished, such error may be cured by issuance of a fully 
compliant notice, followed by readjudication of the claim.  
See Mayfield, 444 F.3d 1328 (Fed. Cir. 2006); see also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as a statement of the case 
or supplemental statement of the case, is sufficient to cure 
a timing defect).  

Here, a VCAA letter was sent to the Veteran in November 2004 
that provided information as to what evidence was required 
to substantiate the knee claim and of the division of 
responsibilities between VA and a claimant in developing an 
appeal.  The letter was sent prior to the initial RO 
decision in this matter.  A subsequent letter dated in 
September 2005 provided the same information with respect to 
the hearing loss claim.  Finally, a January 2009 explained 
how VA determines disability ratings and effective dates. 

Although complete notice was not accomplished before the 
adverse decision on appeal, such timing defect was cured by 
readjudication of the claim in July 2009.   Therefore, no 
further development is required regarding the duty to 
notify.

Next, VA has a duty to assist the Veteran in the development 
of the claims.  This duty includes assisting him in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In this case, the Veteran was afforded a VA examination in 
February 2009.  The examiner offered an opinion with respect 
to the bilateral knee disability and hearing loss claims.  
Moreover, the claims file contains the Veteran's statements 
in support of his claims.  The Board has carefully reviewed 
such statements and concludes that he has not identified 
further evidence not already of record.  The Board has also 
perused the medical records for references to additional 
treatment reports not of record, but has found nothing to 
suggest that there is any outstanding evidence with respect 
to the Veteran's claims.  

For the above reasons, no further notice or assistance to 
the appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II. DISCUSSION

The Board has reviewed all of the evidence in the Veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, all the evidence of record.  
Indeed, the Federal Circuit has held that the Board must 
review the entire record, but does not have to discuss each 
piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000).  Therefore, the Board will summarize the 
relevant evidence where appropriate, and the Board's 
analysis below will focus specifically on what the evidence 
shows, or fails to show, as to each claim.  

The Veteran is claiming entitlement to service connection 
for bilateral knee disability and for bilateral hearing 
loss.

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service. 38 
U.S.C.A. § 1131 (West 2002).  If a chronic disease is shown 
in service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes. 38 C.F.R. § 3.303(b) (2009).  However, continuity of 
symptoms is required where a condition in service is noted 
but is not, in fact, chronic or where a diagnosis of 
chronicity may be legitimately questioned. 38 C.F.R. § 
3.303(b) (2009).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2009).  The Board must 
determine whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
case, or whether the preponderance of the evidence is 
against the claim, in which case, service connection must be 
denied. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury." 
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not 
competent to offer medical opinions.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).

i.	Bilateral Knee Disability

In the present case, the Veteran contends to have injured 
his knees during active service.  Specifically, he contended 
in his September 2004 application that he sustained knee 
problems during parachutist training.  Further, in an August 
2005 statement in support of claim the Veteran alleged that 
the nature of his training and duty was jumping out of 
airplanes.  The Veteran's DD 214 lists his occupation as an 
infantryman and indicates he was the recipient of a 
parachutist badge, which is consistent with his expressed 
duties during active service.

In evaluating the claim, the Veteran's service treatment 
records have been reviewed.  Such records reflect a 
treatment in January 1978 for painful sensation in the right 
knee with swelling; no further diagnosis was made at that 
time.  In April 1980, the Veteran slipped and injured his 
left knee, and he was diagnosed with a knee strain.  A May 
1982 record suggests that the Veteran had chondromalacia.  
He was placed on a temporary profile, limiting his running 
to 3 miles per day and his marching to 5 miles per day. 
Additionally, a May 1982 STR diagnosed the Veteran with a 
right meniscal tear, which caused right knee pain and the 
knee to give way.  Finally, service treatment documentation 
from October 1984 revealed complaints of bilateral knee pain 
times two days.  The report revealed a diagnosis of soft 
tissue injury of both knees.  Recommended treatment was 
moist heat to the area and an ace wrap while on duty.  The 
remaining service treatment records do not show complaints 
or treatment referable to the knees.

Based on the foregoing, there is no dispute that the Veteran 
had knee complaints and treatment during active service.  
However, the service treatment records do not show that any 
chronic knee disability was incurred during active duty.  
Indeed, each in-service treatment was separated by about two 
years without complaint.  Moreover, following his last in-
service treatment in October 1984, almost another 6 months 
passed before discharge without any knee complaints. 

Again, the service treatment records are deemed to show an 
absence of chronic knee disability during active service.  
However, this does not in itself preclude a grant of service 
connection.  Indeed, service connection may be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).  Nevertheless, a review 
of the post-service evidence does not lead to the conclusion 
that bilateral knee disability is causally related to active 
service, for the reasons discussed below.

The post-service medical evidence does not demonstrate any 
complaints or findings referable to the bilateral knee 
condition until the Veteran's examination at the Texas 
Department of Criminal Justice in February 2002.  A 
September 2002 bilateral knee x-ray report from Texas 
Department of Criminal Justice showed mild degenerative 
changes of both knees with no related treatment 
documentation for the knees.  In this regard, the Board 
notes that the amount of time that elapsed since military 
service can be considered as evidence against the claim.  
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000). 

The Board notes that the Veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to discuss his current pain and other experienced 
symptoms. See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
Furthermore, lay evidence concerning continuity of symptoms 
after service, if credible, is ultimately competent, 
regardless of the lack of contemporaneous medical evidence. 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  
However, to the extent that the Veteran is claiming to have 
experienced continuous knee symptomatology since active 
service, he is not found to be credible.  Indeed, a 2002 
private treatment record noted that the Veteran had been in 
a motor vehicle accident in 1989 (post-service) and that he 
had experienced joint pain since that event.  This suggests 
that any current knee disability is of post-service origin.  
Moreover, if the Veteran had experienced knee problems 
continuously since 1985, it would be reasonable to expect 
that he would have filed a disability claim much sooner than 
2004.  Thus, the absence of post-service treatment until 
several years after military discharge, in conjunction with 
these other factors, leads the Board to  find statements 
alleging continuity of knee symptoms not credible here.
Therefore, continuity of symptomatology is not established 
by either the competent evidence or the Veteran's own 
statements.  Moreover, no medical evidence of record 
causally relates the current bilateral knee disability to 
active service, as will be discussed further below.
 
In this case, A VA examiner in February 2009 opined that the 
Veteran's current knee disability is less likely as not 
(less than 50/50 probability) caused by or a result of 
active service.   The examiner's rationale for the opinion 
was based on the finding that the knee sprains incurred 
during service were acute in nature and did not result in a 
chronic condition or disability.  Additionally, the examiner 
stated that the available evidence does not show treatment 
of any knee conditions after service until 2002, which is 
almost 20 years after service.  Because this opinion was 
offered after a review of the claims file and after an 
objective examination, and because it was accompanied by 
supporting rationale, the Board finds it to be highly 
probative.  Moreover, no other competent evidence of record 
refutes that opinion. 
 
The Veteran himself believes that his current knee 
disabilities are causally related to active service.  
However, while able to report observable symptoms as 
discussed earlier, he has not been shown to possess the 
requisite training or credentials needed to render a 
competent opinion as to complex question of medical 
causation in this case.  Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007).  As such, his lay opinion does not 
constitute competent medical evidence on this point and 
consequently lacks probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  

In conclusion, there is no support for a grant of service 
connection for a bilateral knee disability.  The 
preponderance of the evidence is against the claim, 
therefore, the benefit of the doubt rule is not applicable. 
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, 54-56 (1990).

ii.	Hearing Loss

It is noted that 38 C.F.R. § 3.385 defines when impaired 
hearing will be considered a "disability" for the purposes 
of applying the laws administered by VA.  The regulations 
provide that hearing loss will be considered a disability 
when the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz (HZ) is 40 decibels or 
greater; or when the auditory thresholds for at least 3 of 
the frequencies 500, 1000, 2000, 3000 or 4000 Hz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.
Moreover, from a clinical standpoint, the threshold for 
normal hearing is from 0 to 20 decibels, and higher 
threshold levels indicate some degree of hearing loss. See 
Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

In the present case, the Veteran contends that his current 
hearing loss is causally related to his active service.  In 
his August 2005 statement in support of claim, he alleged 
that his hearing loss was due to live fire exercises, both 
with personal weapons and artillery.  Furthermore, the 
Veteran's DD 214 lists his occupation as an infantryman, 
which is consistent with the type of noise exposure 
contended.

Based on all of the above, the Board concludes that the 
Veteran was exposed to noise during active service.  Indeed, 
his contentions of noise exposure are deemed credible and 
appear consistent with the circumstances of his service, as 
indicated in official military records.  See 38 U.S.C.A. § 
1154(a).

Having determined that the Veteran was exposed to noise 
during service, the Board must now consider whether the 
currently-diagnosed hearing loss is causally related to such 
exposure.  To this end, the medical evidence of record has 
been reviewed, and will be discussed in pertinent part 
below.

Audiometric testing was conducted in a July 1976 air force 
examination, results at that time indicated normal hearing:  





HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
5
5
LEFT
5
5
5
5
5

Additional audiometric testing was conducted on the Veteran 
in February 1980, three years into his time in active 
service.  Results at that time indicated some decrease in 
auditory acuity, though all test results were still 
clinically normal per Hensley.




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
10
10
5
LEFT
5
5
5
10
10

Although, these results show some hearing loss as compared 
to the prior test, they do not meet the threshold for 
compensable hearing loss under 38 C.F.R. § 3.385.  Again, 38 
C.F.R. § 3.385 defines when impaired hearing will be 
considered a "disability" for the purposes of applying the 
laws administered by VA. That regulatory section provides 
that hearing loss will be considered a disability when the 
auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 hertz (Hz) is 40 decibels or greater; or 
when the auditory thresholds for at least 3 of the 
frequencies 500, 1000, 2000, 3000 or 4000 Hz are 26 decibels 
or greater; or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  However, the 
showing of any degree of decrease in auditory acuity during 
service, even if not to the level of 38 C.F.R. § 3.385, is 
still evidence in support of the claim.

Following separation from active service, a February 2009 VA 
examination showed impaired hearing for VA compensation 
purposes under 38 C.F.R. § 3.385 with respect to the right 
ear.  The results were clinically normal for the left ear.

No post-service evidence demonstrates impaired hearing for 
VA purposes in the left ear. Accordingly, that claim must 
fail.  Indeed, in the absence of proof of a present 
disability there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).

Regarding the right ear, the evidence establishes current 
impaired hearing for VA purposes.  Furthermore, the record 
as a whole is at least in equipoise as to whether the 
current disability is due to active service.  Indeed, there 
is no dispute that the Veteran was subjected to extensive 
noise exposure during service and audiometric testing in 
July 1980 does a decrease in auditory acuity, even if not to 
the level of 38 C.F.R. § 3.385.  Resolving reasonable doubt 
in the Veteran's favor, the claim is granted.

In allowing the claim, the Board acknowledges the negative 
opinion provided by the VA examiner in February 2009.  The 
VA examiner's opinion was based solely on the fact that STRs 
did not show a shift in hearing sensitivity at 500-4000 
Hertz testing while in military service or within one year 
of exiting military service.  The Board discounts the 
February 2009 examiner's opinion as it is based on a single 
STR, which could not accurately reflect whether there had 
been a shift in hearing sensitivity throughout his time in 
active service.  The examiner wrote that the Veteran did not 
use hearing protection during live fire or around artillery 
due to communication demands.  Additionally, the examiner 
indicated that the Veteran denied other occupational and 
recreational noise exposure. Therefore, the Board finds that 
the record places the evidence in at least relative 
equipoise, and enables an award of service connection for 
right ear hearing loss.

Regarding the right ear, a diagnosis of sensorineural 
hearing loss meeting the requirements of 38 C.F.R. § 3.385 
has been established per the February 2009 VA examination.  
Therefore, the Board finds that the record places the 
evidence in at least relative equipoise, and enables an 
award of service connection for right ear hearing loss.  
Thus, the claim is granted with respect to the right ear.  
38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to service connection for bilateral knee 
disability denied.

Entitlement to service connection for left ear hearing loss 
denied.

Entitlement to service connection for right ear hearing loss 
granted, subject to governing criteria applicable to the 
payment of monetary benefits.



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


